

113 HR 3214 IH: Preserve our National Security Act
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3214IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2013Mr. Gallego introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking continuing appropriations for personnel critical to national security during a Government shutdown.1.Short titleThis Act may be cited as the Preserve our National Security Act.2.Continuing appropriations for members of the Armed Forces, National Intelligence Program, and Department of Homeland Security(a)In generalThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect—(1)such sums as are necessary to provide pay and allowances to members of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), including reserve components thereof, who perform active service during such period as well as employees of agencies part of the National Intelligence Program, the Department of Homeland Security, and the Department of Veterans Affairs;(2)such sums as are necessary to provide pay and allowances to the civilian personnel of the Department of Defense, employees of agencies within the National Intelligence Program, employees of the Department of Homeland Security, and employees of the Department of Veterans Affairs whom the Secretary of Defense, Director of National Intelligence, Secretary of Homeland Security, or Secretary of Veterans Affairs are providing support to veterans or United States national security interests related to military, intelligence services, and securing and staffing borders and ports of entry (1); and(3)such sums as are necessary to provide pay and allowances to contractors of the Department of Defense, employees of agencies within the National Intelligence Program, employees of the Department of Homeland Security, and employees of the Department of Veterans Affairs whom the Secretary of Defense, Director of National Intelligence, Secretary of Homeland Security, or Department  of Veterans Affairs are providing benefits to veterans of the Armed Forces or support to United States national security interests related to military, intelligence services, and securing and staffing borders and ports of entry described in paragraph (1).3.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 2; (2) the enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose; or (3) January 1, 2015.